DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claim Objections.  In view of amendments to claims, the objections to the claims are withdrawn.
35 USC 112(b).  In view of amendment to claims, the rejections under 35 USC 112(b) are withdrawn.

Applicant’s arguments made with respect to the rejections under 35 USC 103 have been fully considered, but they are not persuasive.
Applicant asserts that Suleymanov front-end circuitry is incompatible with the relied-upon circuitry of the Ahn, specifically that Suleymanov does not generate radar based signals which can be used by Ayn figures 1-3 device 100 and 200 (Remarks p. 9 bottom – 10 top). In support of this assertion Applicant points to chapter 3 of Suleymanov for a detailed architecture of a pipelined parallel hardware implementation of a multi-channel radar asserting it bears no resemblance to nor would provide digital signals for device 100 of figures 1-3 of Ahn (Remarks p. 10-12).
Examiner respectfully disagrees.  Examiner’s combination relies on the front end architecture as disclosed in figure 1.1, section 1.2, not on a specific embodiment described in chapter 3.  The FFT signal processor configured to derive frequency information as mapped in claim 1 operates on the received wireless wave signals as 
This combination would in fact be operable within the Ahn FFT processing architecture, and would operate for the intended purpose being to receive and process radar wave signals.  As an example of operability of wireless signals being used as radar signals, see e.g., A. Prabaswara et al., GNU Radio Based Software-Defined FMCW Radar for Weather Surveillance Application, the 6th International Conference on Telecommunication Systems, Services, and Applications 2011, IEEE 2011, (hereinafter “Prabaswara”), which describes a conventional architecture of a wireless waveform used in an FMCW Radar signal processor.  Figure 1 of Prabaswara discloses the same basic architecture of Suleymanov and as implemented in Figure 5 of Prabaswara for the wireless solution. It would have therefore been obvious to one of ordinary skill in the art before the effective filing date to substitute Ahn’s FFT signal processor for the FFT signal processors disclosed by Sulemanov and receiving Ahn's wireless signals as mapped in claim 1.  Ahn’s multiplication logic and other logic circuitry provides an efficient adder to perform the FFT using two’s complement versus signed magnitude (Ahn [0006-0007]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 7, 11-12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170083479 A1 Ahn (hereinafter “Ahn”) in view of S. Suleymanov, Design and Implementation of an FMCW Radar Signal Processing Module for Automotive Applications, Master Thesis, https://essay.utwente.nl/70986/1/Suleymanov_MA_EWI.pdf, 2016 (hereinafter “Suleymanov”).

Regarding claim 1, Ahn teaches the following:
front-end circuitry configured and arranged to receive wave signals ([0038-0044], Fig 1 Devices 30, 40 receiving wireless signals received as arranged with antenna 25, wireless signals for wave signals); and 
a fast fourier transforms (FFT) signal processor, including multiplication logic circuitry and other logic circuitry, configured and arranged to derive frequency information from the wave signals by operating on a digital stream of input data representing the wave signals including (Fig 1,2 device 100, fig the FFTs in figure 2 derive frequency information QF1, IF1, IF3, QF3 from the wave 
using the multiplication logic circuitry to perform multiplication operations on first data in the digital stream while the first data is represented in a signed magnitude form (Fig 3 device 300, [0084], Fig 4A, 4B for first data X, Y into device 260 of fig 3); and 
using the other logic circuitry to perform other mathematical operations on second data in the digital stream while the second data is represented in a two's complement form (Fig 3 Device 280, [0085], [0125] bits expressed as 2’s complement for second data).
Ahn discloses receiving wave signals in the form of wireless signals, but does not explicitly disclose receiving wave signals that are radar wave signals.  Ahn further discloses deriving frequency information from the wave signals but does not explicitly disclose the frequency information derived being Doppler frequency information. 
	However, in the same field of endeavor, Suleymanov discloses a radar signal processing module that is integral to front end circuitry that receives radar signals (Fig 1.1, section 1.2).  Furthermore, Suleymanov further discloses the radar signal processing module derives Doppler information from the radar wave signals by operating on a digital stream of input data representing the radar wave signals (Section 1.2, p. 4 second bullet, measuring relative velocity is done from derived Doppler information, see also p. 13 equation 2.19 fd Doppler shift for Doppler information), p. 14 fig 2.2).


Regarding claim 7, in addition to the teachings addressed in the claim 1 analysis, Ahn teaches the following:
the FFT signal processor includes at least two types of computation paths, and the multiplication logic circuitry is configured along one of the at least two types of computation paths and the other logic circuitry is configured along the other of the at least two types of computation paths, and power consumption of the FFT signal processor is dependent on an amplitude of the digital stream of input data (Fig 3, two paths device 280, and device 270, wherein MPY for multiplication logic circuitry in both 280 and 300 within 270, [0007], [0139] power consumption is dependent on data being centered around zero).

Regarding claim 11, in addition to the teachings addressed in the claim 1 analysis, Ahn teaches the following:
wherein the front-end circuitry includes: 

signal processor, including an analog-to-digital converter (ADC), configured and arranged with the transceiver circuitry to output signals with the wave signals and to generate the digital stream of input data ([0038-0044] fig 1, device 40 arranged with device 30 to generate the digital stream of input data).
Ahn discloses receiving wave signals in the form of wireless signals, but does not explicitly disclose receiving wave signals that are radar wave signals indicative of reflections.  Ahn further discloses signal processor including an ADC to generate the digital stream of input data, but does not explicitly disclose mixing the output signals with the radar wave signals. 
	However, in the same field of endeavor, Suleymanov discloses a radar signal processing module that is integral to front end circuitry that receives radar signals (Fig 1.1, section 1.2).  Suleymanov further discloses mixing the output signals with the radar wave signals (Fig 1.1 VCO for radar wave signals input to mixer in the receive path for mix with output signals with the radar wave signals).
	It would have been obvious to one of ordinary skill in the art before the effective filing date obvious to substitute Ahn’s FFT signal processor for FFT signal processors disclosed by Suleymanov.  Suleymanov’s radar front end circuitry arranged with Ahn’s FFT would perform FFT using Ahn’s multiplication logic and other logic circuitry. The 

Regarding claim 12, Ahn teaches the following:
front-end circuitry configured and arranged to receive wave signals ([0038-0044], Fig 1 Devices 30, 40 receiving wireless signals received as arranged with antenna 25, wireless signals for wave signals); and 
a fast fourier transforms (FFT) signal processor, including multiplication logic circuitry and addition logic circuitry, configured and arranged to derive frequency information from the wave signals by operating on a digital stream of input data representing the wave signals including (Fig 1,2 device 100, fig the FFTs in figure 2 derive frequency information QF!, IF1, IF3, QF3 from the wave signals by operating on IT1, QT1 representing a digital stream of input data representing the wave signals, Fig 3 Device 300, 280 for multiplication logic circuitry and addition logic circuitry respectively) : 
using the multiplication logic circuitry to perform multiplication operations on first data in the digital stream while the first data is represented in a signed magnitude form (Fig 3 device 300, [0084], Fig 4A, 4B for first data X, Y into device 260 of fig 3); and 

Ahn discloses receiving wave signals in the form of wireless signals, but does not explicitly disclose receiving wave signals that are radar wave signals.  Ahn further discloses deriving frequency information from the wave signals but does not explicitly disclose the frequency information derived being Doppler frequency information. 
	However, in the same field of endeavor, Suleymanov discloses a radar signal processing module that is integral to front end circuitry that receives radar signals (Fig 1.1, section 1.2).  Furthermore, Suleymanov further discloses the radar signal processing module derives Doppler information from the radar wave signals by operating on a digital stream of input data representing the radar wave signals (Section 1.2, p. 4 second bullet, measuring relative velocity is done from derived Doppler information, see also p. 13 equation 2.19 fd Doppler shift for Doppler information), p. 14 fig 2.2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date obvious to substitute Ahn’s FFT signal processor for FFT signal processors disclosed by Suleymanov.  Suleymanov’s radar front end circuitry arranged with Ahn’s FFT would perform FFT using Ahn’s multiplication logic and addition logic circuitry.  Ahn provides a teaching, suggestion, or motivation to apply this substitution. See MPEP 2143.I.G. This motivation is to use an efficient adder in the addition logic circuitry of the FFT that is gained by using two’s complement versus signed magnitude ([0006-0007]).

Claim 18 is directed to a method that would be practiced by the apparatus of claims 1.  All steps recited in claim 18 are performed by the apparatus of claims 1.  The claim 1 analysis applies equally to claim 18.

Claims 2-3, 6, 8-10, 13, 15-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn in view of Suleymanov in view of US 20180278266 A1 Ling et al., (hereinafter “Ling”).

Regarding claim 2, in addition to the teachings addressed in the claim 1 analysis, Ahn teaches the following:
wherein the FFT signal processor is configured and arranged to convert the first data between the two's complement form and the signed magnitude form ([0125], Fig 4A, 4B, conversion from sign magnitude to two’s complement. The broadest reasonable interpretation of the term “between” is interpreted to mean the conversion may be either from two’s complement form to the signed magnitude form or from the sign magnitude form to the two’s complement form), and the multiplication logic circuitry and the other logic circuitry are configured and arranged to optimize power consumption relative to power consumption by the other logic circuitry when the other logic circuitry is performing the multiplication operations on the first data while the first data is represented in the two's complement form (Fig 3-280 includes MPY for multiply operations, wherein 
Ahn discloses optimization for power consumption but does not explicitly disclose wherein the optimization of power consumption is by at least ten percent relative to power consumption by other logic circuitry when the other logic circuitry is performing the multiplication operations on the first data while the first data is represented by the two’s complement form.  However in the same field of endeavor, Ling discloses a similar system for low-power digital signal processing using an approach wherein the representation of the input signal is adjusted, and wherein the digital representation is one of two’s complement or signed magnitude (abstract, fig 3, fig 4, [0054]).  Ling further discloses power savings benefit of at least ten percent relative to other logic circuitry ([0064], wherein “significantly” is interpreted to be greater than ten percent). 
It would have been obvious to one of ordinary skill in the art betore the effective filing date to add the Signal characterization/Estimation Digital Representation Control device 320 of figure 3 to the apparatus of Ahn to determine the digital representation and adjust a first level of the digital representation level.  Ling provides a teaching, suggestion, or motivation for this addition, which is to achieve the benefit of determining based on power consumption which power saving strategies work best in a given scenario ([0083-0087]).

Regarding claim 3, in addition to the teachings addressed in the claim 1 analysis, Ahn teaches the following:
the multiplication logic circuitry includes: 

Ahn discloses converting between representations but does not explicitly disclose a two's complement converter circuit configured and arranged to selectively convert the first data in the digital stream from the two's complement form to the signed magnitude form.  
However, in the same field of endeavor Ling discloses the following:
a two's complement converter circuit configured and arranged to selectively convert the first data in the digital stream from the two's complement form to the signed magnitude form ([0054]).  
It would have been obvious to one of ordinary skill in the art betore the effective filing date to add the Signal characterization/Estimation Digital Representation Control device 320 of figure 3 to the apparatus of Ahn to selectively convert the first data in the digital stream from the two’s complement form to the signed magnitude form.  Ling provides a teaching, suggestion, or motivation for this addition, which is to achieve the benefit of determining based on power consumption which power saving strategies work best in a given scenario ([0083-0087]).

Regarding claim 6, and claim 13 respectively, in addition to the teachings addressed in the claim 1 analysis, and claim 12 analysis respectively, Ahn teaches the following:

Ahn discloses converting output data from the multiplication operations from the signed magnitude to the two’s complement form, but does not explicitly disclose specific circuitry to perform this function.  However, in the same field of endeavor, Ling discloses Convert Number Representation Circuitry 360 that converts from signed magnitude representation to two’s complement representation subsequent to previous signal processing operations ([0054-0057] figure 3).  It would have been obvious to one or ordinary skill in the art before the effective filing date to perform the number representation conversion disclosed by Ahn using specific circuitry disclosed by Ling.  Ling provides a teaching, suggestion, or motivation for this addition to perform this conversion with the specific circuitry disclosed by Ling.  Ling discloses a conversion Convert Number Representation Circuitry 360 and Signal Characterization/Estimation Digital Representation Control Circuitry 320 that provides added flexibility to perform adjustment to the digital representation in support of power saving measures such as gain adjustments changes in step size in the digital representation and conversions to multi-level representation to include two’s complement, binary coded decimal, Excess-3, 4221 code, graph code, signed magnitude, thermometer code mutli-level logic lns, and rns systems ([0034-0037], [0043-0045]).


provide the first data along a first of at least two types of computation paths associated with the multiplication logic circuitry (Fig 3-300 for first of at least two types of computation paths associated with the multiplication circuitry, Fig 3-280 MPY for second of two paths associated with multiplication circuitry) and provide the second data along the second of the at least two types of computation paths associated with the other logic circuitry (Fig 3-280 ALU for the second data along the second of the at least two types of computation paths associated with the other logic circuitry, ALU for other logic circuitry).
Ahn is silent with respect to the FFT signal processor selectively configures and arranges to determine an amplitude of the digital stream of input data is below a threshold.  However, in the same field of endeavor, Ling discloses selecting a type of digital representation of the signal based on a threshold around zero, i.e. below a threshold with respect to zero ([0054-0055]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to use Ling’s selection of digital representation based on being below a threshold to selectively provide the first data along a first of at least two types of computation paths associated with the multiplication logic circuitry, and provide the second data along the second of the at least two types of computation paths associated with the other logic circuitry.
Ling provides a teaching, suggestion, or motivation for this addition, which is to achieve the benefit of determining based on power consumption which power saving strategies work best in a given scenario ([0083-0087]).

Regarding claim 9, in addition to the teachings addressed in the claim 1 analysis, Ahn teaches the following:
provide the second data along a second of at least two types of computation paths associated with the other logic circuitry (Fig 3-280 ALU for the second data along the second of the at least two types of computation paths associated with the other logic circuitry, ALU for other logic circuitry) and provide the first data along a third of the at least two types of computation paths associated with the other logic circuitry, wherein the multiplication logic circuitry is configured along a first of the at least two types of computation paths (Fig 3-280 MPY for the first data along a third of the at least two data types).
See analysis with respect to Ling in claim 8.  Ling mapping and motivation applies equally to claim 9, wherein with respect to the threshold and selection, the case wherein when the amplitude is above the threshold, the second data, and first data are alternatively selected. 
Regarding claim 10, in addition to the teachings addressed in the claim 9 analysis, Ahn teaches the following:
the other logic circuitry includes addition logic circuitry configured and arranged to perform addition operations on the second data while the second data is represented in the two's complement form and another multiplication logic circuitry configured and arranged to perform multiplication operations on the first data while the first data is represented in the two's complement form ([0006], [0085], fig 3-280 ALU wherein the ALU performs addition on two’s complement 

	Regarding claim 15, Ahn in view of Suleymanov teach the claim 12 limitations.   Ahn does not explicitly disclose converting the first data from the two’s complement form to the signed magnitude form.  However, in the same field of endeavor, Ling discloses Convert Number Representation Circuitry 350 that selectively converts the first data in the digital stream from two’s complement form to signed magnitude form prior to subsequent signal processing operations ([0055] figure 3).  It would have been obvious to one or ordinary skill in the art before the effective filing date to perform the number representation conversion disclosed by Ahn using specific circuitry disclosed by Ling to convert the first data from the two’s complement form to the signed magnitude form.  Ling provides a teaching, suggestion, or motivation for this addition to perform this conversion with the specific circuitry disclosed by Ling.  Ling discloses a conversion Convert Number Representation Circuitry 360 and Signal Characterization/Estimation Digital Representation Control Circuitry 320 that provides added flexibility to perform adjustment to the digital representation in support of power saving measures such as gain adjustments changes in step size in the digital representation and conversions to multi-level representation to include two’s complement, binary coded decimal, Excess-3, 4221 code, graph code, signed magnitude, thermometer code mutli-level logic lns, and rns systems ([0034-0037], [0043-0045]).


the FFT signal processor further includes another multiplication logic circuitry configured and arranged to perform multiplication operations on the first data while the first data is represented in the two's complement form (Fig 3 280 MPY).
See analysis with respect to Ling in claim 8.  Ling mapping and motivation applies equally to claim 16, wherein with respect to the threshold and selection, the case wherein when the amplitude is above the threshold, the second data, and first data are alternatively selected. 

Regarding claim 17, in addition to the teachings addressed in the claim 16 analysis, Ahn teaches one of the multiplication logic circuitry and the other multiplication logic circuitry (Fig 3 280 MPY and 300).
Ahn is silent with respect to determining the amplitude of the digital stream and selectively providing data to the multiplication logic circuitry in response.  However, in the same field of endeavor, Ling discloses a signal processor is further configured and arranged to determine the amplitude of the digital stream and, in response, selectively provide the first data to signal processing circuitry based on the amplitude ([0048-0049], Fig 3 input from 312 into 320 Signal Characterization/Estimation Digital Representation Control determines amplitude of the digital stream, and in response 323 provides through 350 Convert Number Representation first data to the digital signal processing circuitry).

Ling provides a teaching, suggestion, or motivation for this addition, which is to achieve the benefit of determining based on power consumption which power saving strategies work best in a given scenario ([0083-0087]).

Regarding claim 19, in addition to the teachings addressed in the claim 18 analysis, Ahn teaches the following:
converting an output of the performed multiplication operations to the two's complement form ([0125], Fig 4A, 4B, conversion from sign magnitude to two’s complement).
Ahn does not explicitly disclose converting the first data from the two’s complement form to the signed magnitude form.  However, in the same field of endeavor, Ling discloses Convert Number Representation Circuitry 350 that converts from two’s complement form to signed magnitude form prior to subsequent signal processing operations ([0055] figure 3).  It would have been obvious to one or ordinary skill in the art before the effective filing date to perform the number representation conversion disclosed by Ahn using specific circuitry disclosed by Ling.  Ling provides a teaching, suggestion, or motivation for this addition to perform this conversion with the specific circuitry disclosed by Ling.  Ling discloses a conversion Convert Number .

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn in view of Suleymanov in view of US 20180341622 A1 Chung et al., (hereinafter “Chung”).

Regarding claim 4, in addition to the teachings addressed in the claim 1 analysis, Ahn teaches the following:
the multiplication logic circuitry includes multiplication circuitry, including a multiplier, configured and arranged to perform the multiplication operations on the first data while the first data is represented in the signed magnitude form and to add ([Fig 3 300 for multiplier in signed magnitude form and Fig 3-280 for add Fig 3-280 ALU wherein the ALU performs addition [0011]). 
Ahn does not explicitly disclose the multiplier array circuitry including a multiplier array or the addition adding together outputs from the multiplication operations.  However in the same field of endeavor, Chung discloses a device similar to Ahn’s that performs multiplication and addition operations for machine learning applications 
It would have been obvious to one of ordinary skill in the art before the effective filing date to implement the Signed multiplier disclosed by Ahn in an array as disclosed by Chung, and to add together outputs of the multiplication operations as disclosed by Chung.  Chung provides a teaching, suggestion or motivation for this combination. See MPEP 2143.I.G. This motivation is so that the multipliers and adders disclosed by Ahn when used in an array and configured to add multiplications as disclosed by Chung may be used in machine learning applications (Chung Abstract).

Regarding claim 14, in addition to the teachings addressed in the claim 12 analysis, Ahn teaches the following:
the multiplication logic circuitry further includes multiplier logic configured to perform the multiplication operations on the first data while the first data is represented in the signed magnitude form and to add ([Fig 3 300 for multiplier in signed magnitude form and Fig 3-280 for add Fig 3-280 ALU wherein the ALU performs addition [0011]).
Ahn does not explicitly disclose the addition adding together outputs from the multiplication operations.  However in the same field of endeavor, Chung discloses a device similar to Ahn’s that performs multiplication and addition operations for machine 
It would have been obvious to one of ordinary skill in the art before the effective filing date to implement the Signed multiplier disclosed by Ahn to add together outputs of the multiplication operations as disclosed by Chung.  Chung provides a teaching, suggestion or motivation for this combination. See MPEP 2143.I.G. This motivation is so that the multipliers and adders disclosed by Ahn configured to add multiplications as disclosed by Chung may be used in machine learning applications (Chung Abstract).

Claims 5 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn in view of Suleymanov in view of US 5493581 Young et al., (hereinafter “Young”).

Regarding claim 5, in addition to the teachings addressed in the claim 1 analysis, Ahn teaches the following:
the other logic circuitry is configured and arranged to perform addition operations on the second data while the second data is represented in the two's complement form and the multiplication logic circuitry configured and arranged to perform multiplication operations on the first data while the first data is represented in the signed magnitude form (Fig 3-280 ALU wherein the ALU performs addition [0011] wherein other logic circuitry is in two’s complement form as in claim 1, Fig 3-300 for multiplication operations).
Ahn does not explicitly disclose the multiplier logic circuitry includes two booth multiplier circuits.  However in the same field of endeavor, Young discloses a device 
It would have been obvious to one of ordinary skill in the art before the effective filing date to use two booth multipliers as disclosed by Young in the signal processor of Ahn. Young provides a teaching, suggestion or motivation for this combination. See MPEP 2143.I.G. Young provides two multipliers in the signal processor to extract the real and complex components of the digital signal (Abstract).  Use of two multipliers as disclosed by Young that are booth multiplier circuits would allow the circuit disclosed by Ahn to extract both the real and complex components as disclosed by Young, and to reduce the number of partial products when using a Booth type algorithm. 

Regarding claim 20, in addition to the teachings addressed in the claim 18 analysis, Ahn teaches the following:
performing multiplication operations on the first data while the first data is represented in the signed magnitude form and adding ([Fig 3 300 for multiplier in signed magnitude form and Fig 3-280 for add Fig 3-280 ALU wherein the ALU performs addition [0011]). 
Ahn does not explicitly disclose the multiplication operations includes using a booth multiplier and adding together outputs from the multiplication operations. However in the same field of endeavor, Young discloses a device similar to Ahn’s that includes front end circuitry and a signal processor that includes multiplication operations and .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY E LAROCQUE whose telephone number is (469)295-9289.  The examiner can normally be reached on 7:30 am - 5:00 pm, CST, every other Friday off.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Aimee Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EMILY E LAROCQUE/Examiner, Art Unit 2182